Name: Commission Regulation (EEC) No 889/78 of 28 April 1978 amending Regulation (EEC) No 1579/70 laying down special conditions for the export of certain cheeses to Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 / 29 . 4. 78 Official Journal of the European Communities No L 117/41 COMMISSION REGULATION (EEC) No 889/78 of 28 April 1978 amending Regulation (EEC) No 1579/70 laying down special conditions for the export of certain cheeses to Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 2560/77 (2), and in particular the first subparagraph of Article 17 (4) thereof, Whereas footnote 3 to Annex IV to Commission Regu ­ lation (EEC) No 1579/70 of 4 August 1970 laying down special conditions for the export of certain cheeses to Spain (3 ), as last amended by Regulation (EEC) No 1380/76 (4), contains the free ­ at-Spanish-frontier prices which must be observed for certain cheeses from the Community if they are to be subject to a fixed regulatory duty on their entry into Spain ; Whereas, following an increase in the price of its milk, Spain has had to seek the Community's agree ­ ment to an increase in the Spanish threshold prices for certain cheeses ; whereas, following negotiations within GATT, the Community has agreed to a certain increase ; Whereas higher threshold prices mean that higher free-at-Spanish-frontier prices must be observed ; whereas footnote 3 to Annex IV to Regulation (EEC) No 1 579/70 must therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, *(3) The prices per 100 kg net weight must not be less than :  1 8 305 pesetas for Emmentaler and Gruyere whole cheeses falling within subheading 04.04 A I a) 1 of the Spanish customs tariff ;  19 501 pesetas for Emmentaler and Gruyere cheese in vacuum-packed pieces of a weight exceeding 1 kilogram falling within subheading 04.04 A I b) 1 of the Spanish customs tariff ;  20 273 pesetas for Emmentaler and Gruyere cheese in vacuum-packed pieces of a weight not exceeding 1 kilogram but exceeding 75 grams falling within subheading 04.04 A I c) 1 of the Spanish customs tariff ;  1 5 529 pesetas for blue-veined cheeses falling within subheading 04.04 C 2 of the Spanish customs tariff ;  1 6 934 pesetas for cheeses processed from Emmentaler or Gruyere falling within subheading 04.04 D I a) or D I b) of the Spanish customs tariff ;  17 185 pesetas for cheeses processed from Emmentaler or Gruyere falling within subheading 04.04 D I c) of the Spanish customs tariff ;  14 764 pesetas for other processed cheeses falling within subheading 04.04 D 2 a) of the Spanish customs tariff ;  15 008 pesetas for other processed cheeses falling within subheading 04.04 D 2 b) of the Spanish customs tariff ;  1 5 247 pesetas for other processed cheeses falling within subheading 04.04 D 2 c) of the Spanish customs tariff ;  16 338 pesetas for Parmigiano Reggiano, Grana Padano, Pecorino and Fiore Sardo cheeses falling within subheading 04.04 G I a) 1 of the Spanish customs tariff ;  14 599 pesetas for Cheddar cheese ripened for less than three months falling within subheading 04.04 G I b) 1 of the Spanish customs tariff ; HAS ADOPTED THIS REGULATION : Article 1 Footnote 3 to Annex IV to Regulation (EEC) No 1 579/70 is replaced by the following : (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 303, 28 . 11 . 1977, p. 1 . (3 ) OJ No L 172, 5 . 8 . 1970, p. 26 . (4 ) OJ No L 156, 17 . 6. 1976, p. 14. No L 117/42 Official Journal of the European Communities 29 . 4. 78 fatty matter exceeding 62 % but not exceeding 72 % falling within subheading 04.04 G I b) 5 of the Spanish customs tariff ;  16 748 pesetas for cheeses of a water content calculated by weight of the non- fatty matter exceeding 72 % in packings of a net capacity not exceeding 500 grams falling within subheading 04.04 G I c) 1 of the Spanish customs tariff.'  15 875 pesetas for Cheddar cheese ripened for more than three months falling within subheading 04.04 G I b) 1 of the Spanish customs tariff ;  15 748 pesetas for Provolone, Asiago Cacio ­ cavallo and Ragusano cheeses falling within subheading 04.04 G I b) 2 of the Spanish customs tariff ;  1 5 064 pesetas for first quality Dutch Edam cheese of a minimum fat content by weight in the dry matter of 40 % and ripened for seven to eight weeks falling within subheading 04.04 G I b) 3 of the Spanish customs tariff ; -  16 748 pesetas for cheeses of a water content calculated by weight of the non Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1978 . For the Commission Finn GUNDELACH Vice-President